Exhibit 10.1

FREEPORT-McMoRan COPPER & GOLD INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

PERFORMANCE SHARE UNIT AGREEMENT

1. (a) Pursuant to the Freeport-McMoRan Copper & Gold Inc. Amended and Restated
2006 Stock Incentive Plan (the “Plan”), on                 , 20         (the
“Grant Date”), Freeport-McMoRan Copper & Gold Inc., a Delaware corporation
(“FCX” or the “Company”) granted performance share units (“Performance Share
Units” or “PSUs”) to                  (the “Participant”) on the terms and
conditions set forth in this Performance Share Unit Agreement (this “Agreement”)
and in the Plan.

(b) The PSUs granted hereunder represent performance-based Restricted Stock
Units under Section 10 of the Plan. Defined terms not otherwise defined herein
shall have the meanings set forth in Section 2 of the Plan.

2. The Company hereby grants to the Participant an Award of             
Performance Share Units (the “Target Award”). Each PSU represents the right to
receive one share of Common Stock, subject to the terms and conditions set forth
in this Agreement and the Plan. The actual number of PSUs that vest will depend
on the Company’s level of achievement and certification of the performance goal
specified in Section 3 during the period beginning January 1, 2014 and ending
December 31, 2016 (the “Performance Period”). Any PSUs that do not vest as of
the end of the Performance Period shall be forfeited.

3. The performance goal is based on Total Shareholder Return. Between 0% and
200% of the Target Award will vest based upon FCX’s Total Shareholder Return
relative to the Total Shareholder Return of the Peer Group for the Performance
Period in accordance with the following matrix:

 

FCX Rank

   FCX TSR >0%     FCX TSR </=0%      Performance Share Payout %    
Performance Share Payout %  

1-2 (>87th %ile)

     200 %      100 % 

3

     180 %      100 % 

4

     160 %      100 % 

5

     140 %      100 % 

6

     120 %      100 % 

7 – 8 (50th - 56th %ile)

     100 %      100 % 

9

     80 %      80 % 

10

     60 %      60 % 

11

     40 %      40 % 

12-16 (< 25th %ile)

     0 %      0 % 



--------------------------------------------------------------------------------

4. The PSUs shall not entitle the Participant to any incidents of ownership
(including, without limitation, dividend and voting rights) in any Shares until
the PSUs vest and the Participant is issued the Shares to which such PSUs
relate. From and after the Grant Date of a PSU until the issuance of the Share
payable in respect of such vested PSU, the Participant shall be credited, as of
the payment date therefor, with (i) the amount of any cash dividends and
(ii) the amount equal to the Fair Market Value of any Shares, Subsidiary
securities, other securities, or other property distributed or distributable in
respect of one share of Common Stock to which the Participant would have been
entitled had the Participant been a record holder of one share of Common Stock
at all times from the Grant Date to such issuance date (a “Property
Distribution”). All such credits shall be made notionally to a dividend
equivalent account (a “Dividend Equivalent Account”) established for the
Participant with respect to all PSUs granted hereunder. The Committee may, in
its discretion, deposit in the Participant’s Dividend Equivalent Account the
securities or property comprising any Property Distribution in lieu of crediting
such Dividend Equivalent Account with the Fair Market Value thereof, or may
otherwise adjust the terms of the Award as permitted under Section 5(b) of the
Plan.

5. (a) If the Participant ceases to be an Eligible Individual (the
“Termination”) prior to the end of the Performance Period, then, except as set
forth in Sections 5(b) through 5(e) of this Agreement, all unvested PSUs
provided for in this Agreement, all amounts credited to the Participant’s
Dividend Equivalent Account with respect to such PSUs, and all securities and
property comprising Property Distributions deposited in such Dividend Equivalent
Account with respect to such PSUs shall immediately be forfeited on the date the
Participant ceases to be an Eligible Individual (the “Termination Date”).

(b) Notwithstanding the foregoing, if the Participant’s Termination is due to
death, then the number of PSUs represented by the Target Award, all amounts
credited to the Participant’s Dividend Equivalent Account with respect to such
PSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Account with respect to such PSUs shall
vest as of the Participant’s Termination Date.

(c) Notwithstanding the foregoing, if the Participant’s Termination is due to
Disability or Retirement, the PSUs granted hereunder shall not be forfeited, and
all such PSUs, all amounts credited to the Participant’s Dividend Equivalent
Account with respect to such PSUs, and all securities and property comprising
Property Distributions deposited in such Dividend Equivalent Account with
respect to such PSUs shall remain outstanding and vest as of the end of the
Performance Period based on the Company’s level of achievement and certification
of the performance goal as set forth in Section 3.

(d) Unless Section 5(e) applies, in the event that the Participant ceases to be
an Eligible Individual by reason of the Participant’s Termination by his
employer or principal without Cause, the Committee may, in its sole discretion,
determine that the PSUs granted hereunder, all amounts credited to the
Participant’s Dividend Equivalent Account with respect to such PSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Account with respect to such PSUs shall not be forfeited,
but shall remain outstanding and vest as of the end of the Performance Period
based on the Company’s level of achievement and certification of the performance
goal as set forth in Section 3.

 

2



--------------------------------------------------------------------------------

(e) If a Change in Control event occurs prior to the end of the Performance
Period, the number of PSUs represented by the Target Award will convert into an
equivalent number of Restricted Stock Units, which shall vest, provided the
Participant remains an Eligible Individual until the end of the Performance
Period (except as otherwise provided in this Section 5) on the earlier of
(i) the last day of the Performance Period, or (ii) the date the Participant
ceases to be an Eligible Individual by reason of the Participant’s Termination
by his employer or principal without Cause or Participant’s Termination with
Good Reason.

6. (a) The Committee shall, within a reasonably practicable time following the
last day of the Performance Period, certify the extent, if any, to which the
Performance Goal has been achieved with respect to the Performance Period and
the number of Performance Share Units, if any, earned upon attainment of the
Performance Goal. Such certification shall be final, conclusive and binding on
the Participant, and on all other persons, to the maximum extent permitted by
law. Payment in respect of vested PSUs, all amounts credited to the
Participant’s Dividend Equivalent Account with respect to such PSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Account with respect to such PSUs shall be made promptly
following the Committee’s certification of the attainment of the Performance
Goal, but in any event, no later than March 15 of the year following the year in
which the Performance Period ends.

(b) In the event vesting occurs as a result of the Participant’s death in
accordance with Section 5(b) or following a Change in Control in accordance with
Section 5(e), payment in respect of the vested PSUs, all amounts credited to the
Participant’s Dividend Equivalent Account with respect to such PSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Account with respect to such PSUs shall be made promptly
following the vesting date, but no later than 30 days thereafter.

(c) All payments in respect of earned and vested PSU shall be made in freely
transferable shares of Common Stock. No fractional shares of Common Stock shall
be issued pursuant to this Award, and any fractional share resulting from any
calculation made in accordance with the terms of this Agreement shall be rounded
down to the next whole share.

7. The PSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Account, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Account
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution.

8. If the Participant is or becomes subject to the terms of the Company’s
Compensation Recovery Policy (the “Policy”), as such Policy may be amended from
time to time, including amendments adopted in order to conform to the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any resulting rules issued by the SEC or national securities
exchanges thereunder, then the PSUs granted hereunder shall also be subject to
such Policy. Accordingly, if the Board determines that recovery of compensation
under such Policy is due, then the PSUs granted hereunder shall automatically
terminate and be forfeited effective on the date of such determination and all
shares of Common Stock acquired by the Participant pursuant to this Agreement
(or other securities into which such

 

3



--------------------------------------------------------------------------------

shares have been converted or exchanged) shall be returned to the Company or, if
no longer held by the Participant, the Participant shall pay to the Company,
without interest, all cash, securities or other assets received by the
Participant upon the sale or transfer of such stock or securities.

9. All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to 333 North
Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company. Such addresses may
be changed at any time by notice from one party to the other.

10. This Agreement is subject to the provisions of the Plan. The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent. The Committee may amend this Agreement at any
time in any manner that is not inconsistent with the terms of the Plan and that
will not result in the application of Section 409A(a)(1) of the Code.
Notwithstanding the foregoing, no such amendment may materially impair the
rights of the Participant hereunder without the Participant’s consent. Except as
set forth above, any applicable determinations, orders, resolutions or other
actions of the Committee shall be final, conclusive and binding on the Company
and the Participant.

11. The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any PSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.

12. Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.

13. The Participant shall not have any interest in any particular assets of the
Company by reason of the right to earn an Award under the Plan and this
Agreement, and the Participant or any other person shall have only the rights of
a general unsecured creditor of the Company with respect to any rights under the
Plan or this Agreement.

14. This Award is intended to satisfy the short-term deferral exception to the
requirements of Section 409A of the Code, and shall be interpreted, construed
and administered in accordance with such exception. Notwithstanding anything in
this Agreement to the contrary, if the PSUs constitute “deferred compensation”
under Section 409A of the Code and the vesting and payout of any PSUs is
accelerated pursuant to Section 5, a distribution of Shares issuable to the
Participant, all amounts notionally credited to the Participant’s Dividend
Equivalent Account, and all securities and property comprising all Property
Distributions deposited in such Dividend Equivalent Account due the Participant
shall be delayed for a period of six months after the Participant’s Termination
Date, if the Participant is a Key Employee and if so required pursuant to
Section 409A of the Code, unless the Participant’s Termination is due to death.
If settlement of the Performance Share Units is delayed, the Performance Share
Units shall be settled within

 

4



--------------------------------------------------------------------------------

30 days of the date that is the six-month anniversary of the Participant’s
Termination Date. Notwithstanding any provision to the contrary herein,
distributions to be made upon a termination of employment hereunder may only be
made upon a “separation from service” as defined under Section 409A of the Code.
In no event shall a Participant, directly or indirectly, designate the calendar
year of payment.

15. The Company has designed this award of PSUs under the Plan in an effort to
qualify the award as performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended.

16. As used in this Agreement, the following terms shall have the meanings set
forth below.

(a) “Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.

(b) “Change in Control.”

(i) For purposes of this Agreement, “Change in Control” means (capitalized terms
not otherwise defined will have the meanings ascribed to them in paragraph
(ii) below):

(A) the acquisition by any Person together with all Affiliates of such Person,
of Beneficial Ownership of the Threshold Percentage or more; provided, however,
that for purposes of this Section 16(b)(i)(A), the following will not constitute
a Change in Control:

(1) any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change in Control under Section 16(b)(i)(C) hereof) of Common
Stock directly from the Company,

(2) any acquisition of Common Stock by the Company or its subsidiaries,

(3) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or

(4) any acquisition of Common Stock pursuant to a Business Combination that does
not constitute a Change in Control under Section 16(b)(i)(C) hereof; or

 

5



--------------------------------------------------------------------------------

(B) individuals who as of the effective date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or

(C) the consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:

(1) the individuals and entities who were the Beneficial Owners of the Company
Voting Stock immediately prior to such Business Combination have direct or
indirect Beneficial Ownership of more than 50% of the then outstanding shares of
common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Company, and

(2) no Person together with all Affiliates of such Person (excluding the Company
and any employee benefit plan or related trust of the Company or any subsidiary
of the Company) Beneficially Owns 30% or more of the then outstanding shares of
common stock of the Company or 30% or more of the combined voting power of the
then outstanding voting securities of the Company, and

(3) at least a majority of the members of the board of directors of the Company
were members of the Incumbent Board at the time of the execution of the initial
agreement, and of the action of the Board, providing for such Business
Combination; or

(D) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(ii) As used in this Section 16(b), the following terms have the meanings
indicated:

(A) Affiliate: “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, another specified Person.

(B) Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect to
a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (1) the power to vote,
or

 

6



--------------------------------------------------------------------------------

direct the voting of, the security, and/or (2) the power to dispose of, or to
direct the disposition of, the security.

(C) Company Voting Stock: “Company Voting Stock” means any capital stock of the
Company that is then entitled to vote for the election of directors.

(D) Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.

(E) Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.

(F) Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Common Stock.

(c) “Disability” shall have occurred if the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.

(d) “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Freeport-McMoRan Copper & Gold Inc. Policies of the Committee applicable to the
Plan, and, with respect to any other property, mean the value thereof determined
by the board of directors of the Company in connection with declaring the
dividend or distribution thereof.

(e) “Good Reason” shall mean either of the following (without Participant’s
express written consent): (i) a material diminution in Participant’s base salary
as of the day immediately preceding the Change in Control or (ii) the Company’s
requiring Participant to be based at any office or location more than 50 miles
from Participant’s principal office or location as of the day immediately
preceding the Change in Control. Notwithstanding the foregoing, Participant
shall not have the right to terminate Participant’s employment hereunder for
Good Reason unless (1) within 30 days of the initial existence of the condition
or conditions giving rise to such right Participant provides written notice to
the Company of the existence of such condition or conditions, and (2) the
Company fails to remedy such condition or conditions within 30 days following
the receipt of such written notice (the “Cure Period”). If any such condition is
not remedied within the Cure Period, Participant must terminate Participant’s
employment with the Company within a reasonable period of time,

 

7



--------------------------------------------------------------------------------

not to exceed 30 days, following the end of the Cure Period. The foregoing to
the contrary notwithstanding, if at any time the Participant is subject to an
effective employment or change in control agreement with the Company or an
Affiliate (as defined in Section 16(b)), then, in lieu of the foregoing
definition, “Good Reason” shall at that time have such meaning as may be
specified in such other agreement

(f) “Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.

(g) “Peer Group” shall refer to the following companies: Anadarko Petroleum
Corporation, Anglo American plc, Antofagasta plc, Apache Corporation, Barrick
Gold Corporation, BHP Billiton Limited, ConocoPhillips, Devon Energy
Corporation, Glencore Xstrata plc, Newmont Mining Corporation, Occidental
Petroleum Corporation, Rio Tinto plc, Southern Copper Corporation, Teck
Resources Limited, and Vale S.A. If any Peer Group company’s TSR shall cease to
be publicly available (due to a business combination, receivership, bankruptcy
or other event) or if any such company is no longer publicly held, such company
will be treated as the lowest ranking member of the Peer Group. If more than
four Peer Group companies’ TSR cease to be publicly available or such companies
cease to be publicly held, the Committee shall adjust the table in Section 3 as
appropriate to reflect the reduction; provided, however, that no such adjustment
will have the effect of increasing the number of PSUs that will vest in
accordance with Section 3.

(h) “Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.

(i) “Total Shareholder Return” or “TSR” as applied to the Company or any company
in the Peer Group means stock price appreciation from the beginning to the end
of the Performance Period, including dividends and distributions made or
declared (assuming such dividends or distributions are reinvested in the common
stock of the Company or any company in the Peer Group) during the Performance
Period, expressed as a percentage return, using the following formula:

TSR = (A/B)-1, with A equal to the Ending Stock Price including dividends paid
and B equal to the Beginning Stock Price.

For purposes of computing TSR, the Beginning Stock Price will be the average
price of a share of Common Stock over the 20 trading days ending on the day
before the first day of the Performance Period or other relevant measurement
period, and the Ending Stock Price will be the average price of a share of
Common Stock over the 20 trading days ending on the last day of the Performance
Period or other measurement period. TSR of the Company or any company in the
Peer Group shall be equitably adjusted to reflect any spin off, stock split,
reverse stock split, stock dividend, recapitalization, or reclassification or
other similar change in the number of outstanding shares of common stock.

 

8



--------------------------------------------------------------------------------

17. The Company may, in its sole discretion, deliver any documents related to
the Participant’s current or future participation in the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. By accepting the terms of this Agreement, the Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company. The Participant must
expressly accept the terms and conditions of this Agreement by electronically
accepting this Agreement in a timely manner. If the Participant does not accept
the terms of this Agreement, the PSUs are subject to cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement. Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation
Committee of the Company’s Board of Directors upon any questions arising under
the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

9